Citation Nr: 1016588	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-12 243	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to October 
1945.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New York, 
New York.  In that decision, the RO denied entitlement to 
service connection for the cause of the Veteran's death.  

In September 2009, the Board remanded this matter for further 
development.

In August 2009, the Board granted the appellant's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's December 2005 death certificate reveals that 
the immediate cause of his death was cardiopulmonary 
collapse, due to or as a consequence of congestive heart 
failure, due to or as a consequence of lung cancer.  Another 
significant condition which contributed to death but did not 
relate to the immediate cause of death was chronic 
obstructive pulmonary disease (COPD).

At the time of his death, the Veteran was service connected 
for, among other things, generalized anxiety disorder with 
depression.  In December 2009, a VA physician reviewed the 
Veteran's claims file and provided an opinion as to whether a 
relationship existed between the Veteran's fatal heart and 
lung conditions and his service-connected anxiety disorder.  
The physician opined that there was no medical evidence to 
support a nexus between the Veteran's fatal lung cancer and 
his anxiety disorder.  There was also no medical evidence to 
support the contention that his anxiety disorder or his 
treatments for anxiety contributed to his congestive heart 
problems.  The physician referred to a June 2001 pulmonary 
note which indicated that the Veteran had a 40 to 50 year 
history of smoking which contributed to his fatal lung cancer 
and COPD.

The apparent rationale in support of the opinion that a 
relationship did not exist between the Veteran's fatal lung 
cancer and COPD and his anxiety disorder was that he had a 
long history of smoking which contributed to his lung 
conditions.  However, as for the relationship between his 
fatal heart condition and his anxiety disorder, it is unclear 
as to what evidence the opinion was based upon and the 
opinion was unaccompanied by any explanation or reasoning.  
Therefore, the opinion is entitled to little, if any, 
probative weight and is inadequate.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).
 
The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).  The VCAA's duty to assist includes a duty to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In April 2006, the appellant submitted an "Authorization and 
Consent to Release Information" form (VA Form 21-4142) for 
treatment provided to the Veteran at Nassau University 
Medical Center, Syosset Hospital, and the Health Plan of New 
York.  There is no indication that the Veteran's records from 
these facilities have been requested.  While the appellant 
did not provide addresses for these providers, it appears 
that they are publicly available.  Hence, the records are 
adequately identified.  These treatment records are relevant 
to the claim and VA has an obligation to obtain them.  
38 U.S.C.A. § 5103A. 

The evidence reveals that the Veteran received treatment at 
the VA Medical Center in Northport, NY (VAMC Northport) and 
at the VAMC Northport Satellite Clinic in Plainview, NY 
(Plainview).  The most recent records from VAMC Northport  
and Plainview in the Veteran's claims file are dated in 
February 2002 and May 2000, respectively.  Therefore, it 
appears that there may be additional VA treatment records 
from these facilities that have not yet been obtained.

As VA is on notice that there may be additional VA treatment 
records that may be applicable to the appellant's claim and 
because these records may be of use in deciding the claim, 
these records are relevant and an attempt to obtain them 
should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file all records of the Veteran's 
treatment for heart and lung conditions 
from the VAMC in Northport, NY from 
February 2002 to December 2005 and from 
the VAMC Northport Satellite Clinic in 
Plainview, NY from May 2000 to December 
2005.

2.  Take all necessary steps to obtain 
copies of all records of the Veteran's 
treatment for heart and lung conditions 
from the following facilities:  Nassau 
University Medical Center, 2201 Hempstead 
Turnpike, East Meadow, NY 11554; Syosset 
Hospital, 221 Jericho Turnpike, Syosset, 
NY 11791; Health Insurance Plan of New 
York, 185 Froehlich Farm Boulevard, 
Woodbury, NY 11797; and Health Insurance 
Plan of New York, 350 South Broadway, 
Hicksville, NY 11801. 

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

3.  After any additional treatment 
records have been obtained and associated 
with the Veteran's claims file, the 
claims file, including this remand, 
should be referred to a VA physician with 
appropriate expertise to review and 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
service-connected generalized anxiety 
disorder with depression, or any 
medication or medications taken in 
connection with that disability, 
contributed significantly or materially 
to cause his death (e.g. hastened death 
or rendered him less capable of resisting 
the conditions that caused death).

The physician should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's fatal heart or lung conditions 
were etiologically related to his 
service-connected generalized anxiety 
disorder with depression, or any 
medication or medications taken in 
connection with that disability.
The physician should acknowledge that the 
claims folder was reviewed and must 
provide a rationale for each opinion.  If 
the physician is unable to provide an 
opinion without resort to speculation, he 
or she should explain why this is so and 
what, if any, additional evidence would 
be necessary before an opinion could be 
rendered.

The physician is advised that the 
appellant is competent to report her 
observations of the Veteran's symptoms 
and treatment, and such reports must be 
considered in formulating any opinions.

4.  The agency of original jurisdiction 
(AOJ) should review the opinion to ensure 
that it contains the information 
requested in this remand and is otherwise 
complete.

5.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



